Case 20-65889-pmb        Doc 23    Filed 08/04/20 Entered 08/04/20 14:38:44           Desc Main
                                   Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION
IN RE:
                                                           CASE NO. 20-65889- PMB
ANGELA M. MORGAN
                                                           CHAPTER 7

         Debtor.

            WITHDRAWAL OF TRUSTEE’S REPORT OF NO DISTRIBUTION

         I, S. Gregory Hays, the Chapter 7 Trustee in the above-referenced case, hereby withdraw

the Trustee’s Report of No Distribution filed electronically on June 23, 2020.

This 4th day of August, 2020.
                                                       /s/ S. Gregory Hays
                                                     S. Gregory Hays
                                                     Chapter 7 Trustee
Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Ste. 555
Atlanta, GA 30305
(404) 926-0060
